Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
The application has been amended as follows: 
Please insert “:” after “comprising” at line 2 of the claim 2 to read “comprising:”. 
Please insert “:” after “comprising” at line 2 of the claim 3 to read “comprising:”. 
Please replace “comprising” at line 1 of the claim 7 with “comprising:”. 
Please replace “comprising” at line 1 of the claim 8 with “comprising:”. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims 2-5, 7-10 and 21-24 filed 11/22/2021 are allowed for the reasons set forth below. 

Re Claim 2:  
Bataller et al. US-PGPUB No. 2018/0189532 (hereinafter Bataller ‘532) in view of Bataller US-PGPUB No. 2016/0350921 (hereinafter Bataller ‘921) teaches a method for automated determination of field of view of a camera (FIG. 5 and Paragraph 0092), comprising 
receiving, with one or more processors, one or more images or videos originating from a camera (e.g., Step 402 of FIG. 4 “Receive video information characterizing video showing scene from field of view of video camera”) and a real world location corresponding with the camera (Bataller ‘532 teaches at Paragraph 0013 and Paragraph 0025 that storing a geographic location of the video camera…..if video camera position and orientation with respect to some reference point in a scene captured by the video camera are known and at Paragraph 0077 that the system may determine and store a geographic location of the video camera based on the determined distance of the camera from the detected object and the real-world location of the detected object and at Paragraph 0040 that the video camera may be installed outside a bank or convenience store and teaches at Paragraph 0073 comparing dimensions of the object as they appear in the video to the real-world dimensions of the object to determine a distance of the camera from the object where the distance of the camera from the object with a known location. The camera is located at a distance from the location of the object), wherein the camera includes at least one lens with a focal length and an image sensor with a sensor size (Bataller ‘532 teaches at Paragraph 0043 video camera parameters can include focal length and at Paragraph 0088 video image height/width in terms of the height and width of the bounding box in the field of view and at Paragraph 0070 real-world dimensions of an object include real-world measurements of the dimensions, e.g., height, width and depth of the object. It is noted that the data associated with characteristics of the camera inherently comprises a focal length and a sensor size of the camera and Bataller ‘532’s height/width of bounding box in the view of view corresponds to a sensor height/width as noted at Bataller ‘921 Paragraph 0077-0078);  
detecting a first real object in the one or more images or videos for which real world location information is available in a database and a second real object in the one or more images or videos for which real world location information is available (
As evidenced in Bataller ‘921 Paragraph 0077-0078 that the FOV angle is determined based on the distances of the real-world objects from the location of the camera where Bataller ‘532 teaches at Paragraph 0077 determining a distance of the camera from the object and at Paragraph 0081 that stages 406-414 of the process 400 may be repeated for multiple objects, i.e., the FOV angle is calculated based on the distances of the multiple objects and the dimensions of the bounding box of the multiple objects. 
Bataller ‘532 teaches at Paragraph 0041 each detected object may be described by a respective set of object characteristics including real-world dimensions of the object, a real-world location of the object and at Paragraph 0038 that based on stored data that correlates the plurality of pre-defined visual markings with characteristics (real-world location) of respective objects on which the pre-defined visual markings can appear, the disclosed systems and methods identify one or more object characteristics (real-world location) associated with the particular visual marking that matches the visual marking that appears on the detected object). 
 
As further evidenced in Jao with respect equation 1 through equation 4 corresponding to the disclosure of Bataller ‘921 at Paragraph 0077-0078, the field of the view (FOV) of the camera means the angle of view of the camera expressed as a single angle measure, wherein the single angle measure of the FOV is constant for a given value of the focal length s/f and the sensor size d/d’ (Jiao equation 1-2 corresponding to Bataller ‘921 equation 6-7), wherein the FOV determination is performed in an absence of a priori knowledge of the FOV of the camera, the focal length or the sensor size (Jao shows at equation 4 that the focal length is estimated based on s and at equation 3 that the sensor size is measured based on d and the FOV angle is determined without relying upon the focal length f or the sensor size d’. 
Bataller ‘921 teaches at equation 6-7 at Paragraph 0077-0078 that the vertical and horizontal angles of view are calculated based on the calculated focal length and the image height/width in pixels). 

In Summary, Bataller ‘532 in view of Jao and/or Bataller ‘921 inherently teaches the claim limitation: 
wherein the field of the view (FOV) of the camera means the angle of view of the camera expressed as a single angle measure (As evidenced in Jao FIG. 6 and Equation 1-2 and/or Bataller ‘921 equation 6-7, the FOV angle is a single angle measure expressed in terms of image width/height in pixels and focal length in pixels. 
Bataller ‘532 teaches at FIG. 5 and Paragraph 0092 that the system may derive a height, vertical angle and field of view of the video camera expressed as either or both horizontal and/or vertical view angle), wherein the single angle measure of the FOV is constant for a given value of the focal length and a given value of the sensor size (Jao explicitly has taught in FIG. 6 and equation 2 that the FOV angle is expressed in terms of the focal length f and a sensor size d’. Bataller ‘921 teaches at equation 6-7 at Paragraph 0077-0078 that the vertical and horizontal angles of view are calculated based on the calculated focal length and the image height/width in pixels. 
Bataller ‘532’s FOV angle is determined based on the distance of the camera from the object and the dimension of the bounding box. Bataller ‘532 teaches at FIG. 5 and Paragraph 0092 that the system may derive a height, vertical angle and field of view of the video camera expressed as either or both horizontal and/or vertical view angle), wherein the field of view determination is performed in an absence of a priori knowledge of the FOV of the camera, the focal length, or the sensor size (Jao shows at equation 4 that the focal length is estimated based on s and at equation 3 that the sensor size is measured based on d and the FOV angle is determined without relying upon the focal length f or the sensor size d’. Bataller ‘921 teaches at equation 6-7 at Paragraph 0077-0078 that the vertical and horizontal angles of view are calculated based on the calculated focal length and the image height/width in pixels
Bataller ‘532 teaches at FIG. 5 and Paragraph 0092 that the FOV angle is estimated/calibrated based on the distance of the camera from the object and the detected objects in the FOV and at Paragraph 0004 and 0011 that the system may automatically determine a distance of the camera from the object (the distance in lieu of the focal length) and at Paragraph 0012 setting a focal length of the video camera based on the determined distance. Bataller ‘532 teaches at Paragraph 0070 that real-world dimensions of an object include real-world measurements of the dimensions, e.g., height, width of the object and at Paragraph 0088-0092 based on the determined average height, the system may determine a real-world height of the bounding box in the field of view…as a result of evaluating the one or more features of the video with respect to the one or more properties of the bounding box in the field of view around the detected object, the system sets a parameter of the video camera. Bataller ‘532 teaches at FIG. 5 and Paragraph 0092 that the system may derive a height, vertical angle and field of view of the video camera expressed as either or both horizontal and/or vertical view angle).
Bataller ‘532 teaches the claim limitation: initiating a signal for controlling one or more of auditory, visual, or tactile output by an output device based on the determined field of view (FOV) (Bataller ‘532 teaches at Paragraph 0078 that the system may adjust a color setting of the video camera based on the comparison of the colorization of the visual marking as it appears in the video to one or more colors indicated by the one or more object characteristics. 
Bataller ‘532 teaches at FIG. 1 and Paragraph 0086-0087 that the system applies a bounding box in the field of view around the detected object and at Paragraph 0052 that the system 200 may repeat stages (B)-(E) to set multiple video camera parameters based on multiple detected objects and identified visual markings that appear on the respective detected objects and at Paragraph 0056 the video analytics platform 310 may include augmented reality….may generate user interface that include the real-time safety information and user device 340 may display the user interface to a user of user device 340), 
Cho et al. US-PGPUB No. 2015/0234508 (hereinafter Cho) explicitly teaches the claim limitation: initiating a signal for controlling one or more of auditory, visual, or tactile output by an output device based on the determined field of view (FOV) (
Cho teaches at Paragraph 0085 that the display system 100 may display a first augmented reality object 840 corresponding to the first real object 810. The first real object 810 is positioned within the viewing angle of the camera unit 110. The display system 100 may not display a second AR object 850 corresponding to a second real object 820. The second real object 820 may be positioned outside the viewing angle of the camera unit 110….. the display system 100 may display an indicator 870 and the indicator 870 may be displayed based on the viewing angle of the camera unit 110…..the indicator 870 may represent a region in which the display system 100 can display an augmented reality object. Cho teaches at FIG. 9 and Paragraph 0087 that the display system 100 may detect a first real object forming a first angle relative to the camera unit 110. 
). 
Bataller ‘532 in view of Balaller ‘921 further teaches calculating a second angle estimate for the angle subtended by the first real object, the camera, and the second real object using the real world locations of the first real object, the camera, and the second real object (As evidenced in Bataller ‘921 Paragraph 0077-0078 that the FOV angle is determined based on the distances of the real-world objects from the location of the camera where Bataller ‘532 teaches at Paragraph 0077-0078 the system may identify real-world dimensions of the detected object and an real-world location of the detected object….determine a geographic location of the camera based on the determined distance of the camera from the object and at Paragraph 0081 that stages 406-414 of the process 400 may be repeated for multiple objects, i.e., the FOV angle is calculated based on the locations of the multiple objects/pixels, the location of the camera and the dimensions of the bounding box of the multiple objects), and correcting an initial value for the FOV based on a difference between the first angle estimate and the second angle estimate, wherein the corrected initial value for the FOV is a final determined FOV (
As evidenced in Bataller ‘921 Paragraph 0077-0078, the FOV angle is estimated based on the repeated processing/correction/calibration of FOV angle calculated based on the continuously calculated focal lengths (distances of the camera from the object from the determined location/orientation of the camera with respect to the detected objects) and the continuously determined camera screen pixel width/height corresponding to the altered pixel width/height of the bounding boxes of the multiple objects in response to the FOV pans/zooms/location changes so that the calculated dimensions of the camera field of view change in the stages 406-414 of Bataller ‘532’s process 400 of FIG. 4. 
Bataller ‘532 teaches at Paragraph 0081 stages 406-414 of the process 400 may be repeated for multiple objects with visual markings that are detected by the video camera in order to set multiple parameters of the video camera….upon detecting an object with a visual marking in a new field of view the system may perform stages 406-414 to further set one or more video camera parameters and at Paragraph 0082 that stages 406-414 of the process 400 may be repeated for different types of visual markings separately). 

determining a field of view (FOV) by 
calculating a first angle estimate for an angle subtended by the first real object, the camera, and the second real object using distances measured from one or more frames of the one or more images or videos (
Cho teaches at FIG. 7A-7B and Paragraph 0095 calculating a second angle estimate subtended by the first real object “O”, the camera 110, and the second real object 720/730 using locations/distances measured from one or more frames of the one or more images or videos. 
Cho teaches at Paragraph 0076 that the angle of the user’s field of view may increase when the angle of bending of the transparent flexible display unit 120 increases and at Paragraph 0074 that the viewing angle of the camera unit 110 may be determined based on the center of the camera unit 110 (accordingly, Cho teaches the field of view determination is performed in an absence of a priori knowledge of the FOV of the camera, the focal length or the sensor size). 
Cho teaches that FOV of the camera unit 110 is determined based on the distance between the first real object 730 and the second real object “O’ at FIGS. 7A-7B, the first real object’s position, the second real object’s position and the camera unit 110’s center point” for the following reasons. 
The determination of the angle of any real object in the FOV of the camera is based on the distance/position of the real object to the camera and the distance/position of the real object from the centerline connecting the center of the flexible display unit and the centerline of the user’s gaze. 
Cho teaches at Paragraph 0032 that the angle of the real object relative to the camera unit 110 may be determined further based on a line connecting the center of the transparent flexible unit 120 and the line of the user’s gaze….the sensor unit may detect the distance and angle of the real object relative to the camera unit 110 and at Paragraph 0043 that the sensor unit may be a distance measurement sensor unit. 
Cho shows at FIG. 7A-7B that the viewing angle of the camera unit 110 can be determined based on the location of the real object 730, the real object 730’s distance from the centerline of the FOV of the camera unit 110 and the camera unit 110’s position. Cho teaches at Paragraph 0078 that the third real object 730 may be positioned within the viewing angle of the camera unit 110. Cho teaches at Claim 6 and Paragraph 0095 that the sensor unit is configured to detect an angle of the real object relative to the camera unit….the camera unit 110 may detect the first angle of a first real object 730 and second angle of a second real object “O” relative to the camera unit 110 based on the center point of the camera unit 110. Accordingly, Cho teaches detecting a first angle of the real object 730 relative to the camera unit 110 and a second angle of the second real object “O” which forms an estimate for the angle of view of the camera unit 110. 
Cho teaches at FIG. 8 and Paragraph 0085 the first angle subtended by the first real object, the camera unit and the second real object wherein the display unit displays a first AR object 840 corresponding to a first real object 810 which may be positioned within the viewing angle of the camera unit 110. It is clearly understood that the viewing angle of the camera unit 110 can be determined by the distances from the real object 810, the position of the camera unit 110 and a second real object in the field of view of the camera unit 110.  
Cho teaches at Paragraph 0085 that the display system 100 may display a first augmented reality object 840 corresponding to the first real object 810. The first real object 810 is positioned within the viewing angle of the camera unit 110. The display system 100 may not display a second AR object 850 corresponding to a second real object 820. The second real object 820 may be positioned outside the viewing angle of the camera unit 110. 
Cho teaches at FIGS. 7A-7B and FIG. 8 and Paragraph 0084 that the display system 100 may display the indicator based on the distance between the user’s eye 210 and the display unit 120. Cho teaches at Paragraph 0081 that the display system 100 may detect a real object positioned within the viewing angle of the camera unit 110 and at FIG. 8 and Paragraph 0084 that the display system 100 may display an indicator on the display unit 120 based on the viewing angle of the camera unit 110. Herein, the indicator may represent a region detectable by the viewing angle of the camera unit 110. Cho teaches at Paragraph 0086 that the display system 100 may display an indicator 870 which may be displayed based on the viewing angle of the camera unit 110 and which may represent a region in which the display system 100 may display the first augmented reality object 840 positioned within the indicator 870 on the display unit 120. 
Cho teaches at Paragraph 0040 that the position information may be the distance and angle of the real object relative to the display system 100. Cho teaches at Paragraph 0056-0058 that the threshold distance may be a critical distance at which the position of the displayed AR object is changed….the threshold distance may be determined based on the angle of the real object relative to the camera unit 110….the threshold distance may be determined in consideration of the positions of the camera unit 110 and the real objet), 
Cho teaches at FIG. 7A-7B and Paragraph 0095 calculating a second angle estimate subtended by the first real object “O”, the camera 110, and the second real object 720/730 using locations measured from one or more frames of the one or more images or videos. 
Cho teaches at Paragraph 0076 that the angle of the user’s field of view may increase when the angle of bending of the transparent flexible display unit 120 increases and at Paragraph 0074 that the viewing angle of the camera unit 110 may be determined based on the center of the camera unit 110 (accordingly, Cho teaches the field of view determination is performed in an absence of a priori knowledge of the FOV of the camera, the focal length or the sensor size). 
Cho teaches that FOV of the camera unit 110 is determined based on the distance between the first real object 730 and the second real object “O’ at FIGS. 7A-7B, the first real object’s position, the second real object’s position and the camera unit 110’s center point” for the following reasons. 
The determination of the angle of any real object in the FOV of the camera is based on the distance/position of the real object to the camera and the distance/position of the real object from the centerline connecting the center of the flexible display unit and the centerline of the user’s gaze. 
Cho teaches at Paragraph 0032 that the angle of the real object relative to the camera unit 110 may be determined further based on a line connecting the center of the transparent flexible unit 120 and the line of the user’s gaze….the sensor unit may detect the distance and angle of the real object relative to the camera unit 110 and at Paragraph 0043 that the sensor unit may be a distance measurement sensor unit. 
Cho shows at FIG. 7A-7B that the viewing angle of the camera unit 110 can be determined based on the location of the real object 730, the real object 730’s distance from the centerline of the FOV of the camera unit 110 and the camera unit 110’s position. Cho teaches at Paragraph 0078 that the third real object 730 may be positioned within the viewing angle of the camera unit 110. Cho teaches at Claim 6 and Paragraph 0095 that the sensor unit is configured to detect an angle of the real object relative to the camera unit….the camera unit 110 may detect the first angle of a first real object 730 and second angle of a second real object “O” relative to the camera unit 110 based on the center point of the camera unit 110. Accordingly, Cho teaches detecting a first angle of the real object 730 relative to the camera unit 110 and a second angle of the second real object “O” which forms an estimate for the angle of view of the camera unit 110. 
Cho teaches at FIGS. 7A-7B and FIG. 8 calculating a second angle subtended by the first real object, the camera unit and the second real object using the locations of the first real object, the camera unit and the second real object. Cho teaches at FIG. 8 and Paragraph 0085 the first angle subtended by the first real object, the camera unit and the second real object wherein the display unit displays a first AR object 840 corresponding to a first real object 810 which may be positioned within the viewing angle of the camera unit 110. It is clearly understood that the viewing angle of the camera unit 110 can be determined using the locations of the real object 810, the position of the camera unit 110 and a second real object in the field of view of the camera unit 110), and 
Cho teaches at FIG. 7A-7B and Paragraph 0095 that the determining/correcting of the angle of FOV of the camera can be based upon the angles of the objects in the field of view of the camera and based on the calculated angles of the real-world objects, for example, it would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have estimated the angle of FOV of camera using various methods and to have corrected the estimation using an averaging/addition/subtraction of the first angle and the second angle. One of the ordinary skill in the art would have been motivated to have calculated/determined the angle of FOV of the camera via the trigonometric analysis. 
Cho teaches at Paragraph 0076 that the angle of the user’s field of view may increase when the angle of bending of the transparent flexible display unit 120 increases and at Paragraph 0074 that the viewing angle of the camera unit 110 may be determined based on the center of the camera unit 110 (accordingly, Cho teaches the field of view determination is performed in an absence of a priori knowledge of the FOV of the camera, the focal length or the sensor size). 
Cho teaches that FOV of the camera unit 110 is determined based on the distance between the first real object 730 and the second real object “O’ at FIGS. 7A-7B, the first real object’s position, the second real object’s position and the camera unit 110’s center point” for the following reasons. 
In view of applicant’s specification, any initial/intermediate/final raw/rough estimate of FOV based on the angles of the real objects relative to the camera can be used to determine FOV of the camera. Cho teaches the claimed step of determining FOV of the camera in the same manner as applicant’s specification. 
The determination of the angle of any real object in the FOV of the camera is based on the distance/position of the real object to the camera and the distance/position of the real object from the centerline connecting the center of the flexible display unit and the centerline of the user’s gaze. 
Cho teaches at Paragraph 0032 that the angle of the real object relative to the camera unit 110 may be determined further based on a line connecting the center of the transparent flexible unit 120 and the line of the user’s gaze….the sensor unit may detect the distance and angle of the real object relative to the camera unit 110 and at Paragraph 0043 that the sensor unit may be a distance measurement sensor unit. 
Cho shows at FIG. 7A-7B that the viewing angle of the camera unit 110 can be determined based on the location of the real object 730, the real object 730’s distance from the centerline of the FOV of the camera unit 110 and the camera unit 110’s position. Cho teaches at Paragraph 0078 that the third real object 730 may be positioned within the viewing angle of the camera unit 110. Cho teaches at Claim 6 and Paragraph 0095 that the sensor unit is configured to detect an angle of the real object relative to the camera unit….the camera unit 110 may detect the first angle of a first real object 730 and second angle of a second real object “O” relative to the camera unit 110 based on the center point of the camera unit 110. Accordingly, Cho teaches detecting a first angle of the real object 730 relative to the camera unit 110 and a second angle of the second real object “O” which forms an estimate for the angle of view of the camera unit 110. 
Cho teaches at FIGS. 7A-7B and FIG. 8 calculating a second angle subtended by the first real object, the camera unit and the second real object using the locations of the first real object, the camera unit and the second real object. Cho teaches at FIG. 8 and Paragraph 0085 the first angle subtended by the first real object, the camera unit and the second real object wherein the display unit displays a first AR object 840 corresponding to a first real object 810 which may be positioned within the viewing angle of the camera unit 110. It is clearly understood that the viewing angle of the camera unit 110 can be determined using the locations and/or distances of the real object 810, the position of the camera unit 110 and a second real object in the field of view of the camera unit 110). 


The prior art references do not anticipate or suggest the new claim limitation of “calculating a first angle estimate for an angle subtended by the first real object, the camera, and the second real object using an initial value (FOVinitial) for the FOV and distances measured from one or more frames of the one or more images or videos…correcting an initial value for the FOV based on the difference between the first angle estimate and the second angle estimate, wherein the corrected initial value for the FOV is a final determined FOV” in a method for automated determination of field of view of a camera, set forth in the newly submitted base claim 2.  The base claims 3, 7 and 8 is allowed for the same reasons as the claim 2. The dependent claim 21 is dependent upon the base claim 2 and is allowed for the same reasons as the base claim 2. The dependent claims 4, 5 and 22 are dependent upon the base claim 3 and are allowed for the same reasons as the base claim 3. The dependent claims 9, 10 and 24 are dependent upon the base . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/JIN CHENG WANG/Primary Examiner, Art Unit 2613